This is an appeal from the judgment of the county court of Montgomery county overruling demurrers to a petition for disconnection of agricultural lands from the corporate limits of the village of Butler and ordering the lands in question disconnected from such village.
One of the grounds urged for reversing the judgment of the court is, that "An act providing for the disconnection of agricultural land from cities, towns and villages" is unconstitutional. (Laws of 1933, p. 220.) This question was presented and determined in Forsythe v. Village of Cooksville,356 Ill. 289, where the contentions of the parties involved the same subject matter and were fully considered. For the reasons there given, the judgment of the county court is reversed and the cause is remanded, with directions that the demurrers be sustained and the petition dismissed.
Reversed and remanded, with directions. *Page 47